DETAILED ACTION
The instant action is in response to application 25 October 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The title and specification objections are withdrawn.
The claim objections are withdrawn.
The drawing objections are withdrawn.
The 112 rejections are withdrawn.
Applicant’s remarks on the merits have been considered but do not take into account the references used in the present rejection.  As such, the arguments are moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 2014/0247021) in view of Kanjiya (US 2015/0077067)
As to claim 1, Wagoner teaches An apparatus to control supplying power to a linear load: the apparatus comprising: a controller (220) to: establish synchronisation information associated with an AC input voltage of an AC supply, the AC input voltage having a predetermined current profile (see Fig. 2, synchronization switch.  In order to synchronize to the grid, the stator must produce grid frequency, proper A-B-C rotation, proper voltage value, and ensure proper phase degree matching); and produce at least one pulse width modulation signal (signals to 204, 206) in response to the synchronisation information; and at least one output to output the at least one pulse width modulation signal to a current such that an output current profile of current to the linear load is synchronised with the predetermined current profile.
	Though strongly suggested by a DFIG system since the current, torque, and output power are all heavily related and typically a function of the turbine shaft speed in asynchronous generators a target instantaneous current is not taught explicitly by Wagoner.  
	Kanjiya teaches and a target instantaneous current of the predetermined current profile (Fig. 4, Ird*, Irq*).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wagoner to use a control circuit as disclosed in Kanjiya to provide fault ride through.
	As to claim 2, Wagoner in view of Kanjiya teaches a rectifier (204) to produce a rectified voltage signal form the AC input voltage.
	As to claim 3, Wagoner in view of Kanjiya teaches the current modulator to modulate, in response to the at least one pulse width modulation, an instantaneous current of a current source output via modulator outputs for coupling the instantaneous current to the linear load (they are all on the same power/control loop).
.	As to claim 4, Wagoner in view of Kanjiya teaches a rectifier (204) to produce a rectified voltage signal from the AC input voltage; the current modulator to modulate, in response to the at least one pulse width modulation, an instantaneous current of a current source output via modulator outputs for coupling the instantaneous current to the linear load (same power/control loop); and an inductor (the windings of the generator) disposed between the rectifier and the current modulator (note the order is modulator 206, generator 208, transformer 216, rectifier 204.).
As to claim 5, Wagoner in view of Kanjiya teaches discloses in which the controller to establish synchronisation information from the AC input voltage comprises circuitry to derive phase and frequency information associated with the AC input voltage (this is how one synchronizes to the grid).

	As to claim 9, Wagoner in view of Kanjiya teach in which the current modulator comprises a plurality of switches, responsive to the at least one pulse width modulation signal, to modulate the instantaneous current of the current source  (a polyphase PWM must have at least one switch per phase, meaning a minmum of 3 switches).
	As to claim 11, Wagoner in view of Kanjiya teach in which the predetermined current profile comprises a plurality of instantaneous currents scalable by the controller in response to at least one of the synchronisation information or a desired output power to be supplied to the linear load (the rotor controls the current and output power in a DFIG wind turbine, See also Fig. 4 of Kanjiya)
Claim(s) 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 2014/0247021) in view of Kanjiya (US 2015/0077067) and Hau (WO 2015/107498)
As to claim 6, Wagoner in viewo f Kanjiya does not disclose in which the circuitry to derive phase and frequency information associated with the AC input voltage comprises circuitry to derive said phase and frequency information from the AC input voltage or from a rectified voltage signal
Hau discloses in which the circuitry to derive phase and frequency information associated with the AC input voltage comprises circuitry to derive said phase and frequency information from the AC input voltage or from a rectified voltage signal (Vrect, Irect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use rectification synchronization to provide unipolar synchronization data.
As to claim 13, Wagoner in view of Kanjiya does not disclose in which the predetermined current profile comprises a look-up table having a plurality of instantaneous currents scalable by the controller in response to at least one of the synchronisation information or a desired output power to be supplied to the linear load.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use a look up table to increase processor speed.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 2014/0247021) in view of Kanjiya (US 2015/0077067) and Grudelbach (US 4,099,099).
As to claim 7, Hau discloses the rectifier.
Hau does not disclose in which the rectifier comprises a diode bridge.
Grudelbach teaches in which the rectifier comprises a diode bridge (G1).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hau to use a bridge rectifier as disclosed in Grudelbach to have a completely passive rectifier.  
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 20147/0247021) in view of Kanjiya (US 2015077067) and Brian (US 5,155,670).
As to claim 10, Wagoner in view of Kanjiya discloses in which the current modulator comprises a plurarity of switches, responsive to the at least one pulse width modulation signal, to modulate the instantaneous current of the current source.
Hau does not disclose in which the current modulator comprises a number of switches arranged in an H-bridge, responsive to the at least one pulse width modulation signal, to modulate the instantaneous current of the current source.
Brian teaches in which the current modulator comprises a number of switches arranged in an H-bridge, responsive to the at least one pulse width modulation signal, to modulate the instantaneous current of the current source (abstract “on forward (10), half-bridge /full-bridge (40) and flyback (60) configurations.”).
.  
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 2014/0247021) in view of Kanjiya (US 2015/0077067) and Shi (US 2017/0346329).
As to claim 12, Hau does not disclose in which the predetermined current profile is associated with at least one of a. Iout=P/Vout= V*sin(wt)/R, where Iout is the target  instantaneous current of the current profile at time t , V is a peak voltage of the AC supply, R is the equivalent Thevenin resistance see by the AC supply, and Iout is the angular frequency of the AC supply, or b.Iout=Pout/Vout = V / [(2*SQRT(3)*R) 1-∑2*cos(6kwt))/36k2 -1] wherein Iout is the target instantaneous current of the current profile at time t, V is a peak voltage of the AC supply, R is the equivalent Thevenin resistance seen by the AC supply, and to is the angular frequency of the AC supply.
Shi teaches the predetermined current profile is associated with at least one of Iout=P/Vout= V*sin(wt)/R, where Iout is the target  instantaneous current of the current profile at time t , V is a peak voltage of the AC supply, R is the equivalent Thevenin resistance see by the AC supply (this taught by using an output profile rather than an input profile of Hau.  The formula corresponds to P=V2/R, which governs power in a DC circuit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hau to use output current control as disclosed in Shi to increase stability by using current feedback.  
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 2014/0247021) in view of Kanjiya (US 2015/0077067) and Yu (US 2018/0316272).
As to claim 14, Wagoner in view of Kanjiya teaches to control supplying power to a linear load the instructions comprising:  instructions to establish synchronisation information associated with an AC input voltage, the AC input voltage having a predetermined current profile; instructions to produce at least one pulse width modulation signal in response to the synchronisation information and a target instantaneous current of the predetermined current profile; and instructions to output the at least one pulse width modulation signal to a current modulator for controlling current to the linear load such that an output current profile of current to the linear load is synchronised with the predetermined current profile (see rejection of claim 1 above.  The combination and motivation to combine is the same).
Wagoner in view of Kanjiya does not disclose Machine-executable instructions arranged, when executed by a processor,.
Yu teaches Machine-executable instructions arranged, when executed by a processor (Claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hau to use a processor as disclosed in Yu to perform digital control.
As to claim 15, Wagoner in view of Kanjiya and Yu teaches Machine readable storage storing machine-executable instructions of claim 14 (Yu, abstract, “memory”).  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839